DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because Abstract: line 2, “comprises” should read --includes--; “Fig. 2” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “New Method to Monitor Stair Ascents Using a Wearable Pendant Device Reveal How Behavior, Fear, and Frailty Influence Falls in Octogenarians”, Brodie et al. (referred hereafter Brodie et al.).
Referring to claim 1, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), the method comprising:
obtaining, from a movement sensor (e.g., a triaxial accelerometer – Figure 1) in a device that is carried or worn by the subject (e.g., a small pendant device), a movement signal representing e.g., participant - Figure 1) during at least a first time period (Figure 1; page 2596, B. Pendant Device section);
obtaining, from an air pressure sensor (e.g., barometer – Figure 1) in the device, an air pressure signal representing air pressure at the air pressure sensor during at least the first time period (Figure 1; page 2596, B. Pendant Device section);
determining by one or more computer processors, at least one of a fall risk and an indication of mobility based on at least of the movement signal and the air pressure signal (page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section);
processing the movement signal to identify a plurality of occurrences of a gait phase corresponding to the subject walking (page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section; Figure 1);
for each of the identified occurrences of the gait phase, selecting a respective part of the air pressure signal corresponding in time to said occurrence of the gait phase (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figure 2);
for a plurality of pairs of identified occurrences of the gait phase, determining a change in altitude of the subject between the identified occurrences of the gait phase in each pair from the respective selected parts of the air pressure signal (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3); and
determining if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the gait phase by determining one or more statistics values for a distribution of the determined changes in altitude for the plurality of pairs, and determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution (page 2598, G. Stair Negotiation Strategy section; H. Statistical Analysis section; page 2599, A. Validation of Stair Even Classification section; Table II). 
As to claim 2, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of determining if the subject has traversed page 2599, B. Comparisons With Previous Stair Negotiation Studies section; pages 2599-2600, C. Advantage of the Free-Living Protocol section; Table III). 
Referring to claim 3, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of determining if the subject has traversed stairs based on the determined one or more statistics values for the distribution comprises comparing the one or more statistics values to one or more standard values for a set of stairs (page 2598, G. Stair Negotiation Strategy section; H. Statistical Analysis section; Table III). 
As to claim 4, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the one or more statistics comprises an average of the determined changes in altitude for the pairs of identified occurrences of the gait phase, an average of the determined changes in altitude for the pairs of identified occurrences of the gait phase occurring in a predetermined time period, or a measure of variability of the determined changes in altitude for the pairs of identified occurrences of the gait phase (page 2598, G. Stair Negotiation Strategy section; H. Statistical Analysis section; page 2599, A. Validation of Stair Even Classification section; Figures 1-3; Tables II-III). 
Referring to claim 5, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the distribution is represented as a histogram (Figure 2). 
As to claim 6, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the step of selecting the respective part of the air pressure signal corresponding in time to said occurrence of the gait phase comprises:
selecting a single measurement sample from the air pressure signal corresponding in time to the identified occurrence of the gait phase (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3); or
pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3). 
Referring to claim 7, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein, prior to the first time period, the method further comprises the steps of:
obtaining one of a movement signal from the movement sensor for a second time period and an air pressure signal from the air pressure sensor for a second time period while the other one of the movement sensor and air pressure sensor is not active (page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section);
processing the obtained one of the movement signal and the air pressure signal to determine a first value of a characteristic of the one of the movement signal and the air pressure signal (page 2598, G. Stair Negotiation Strategy section; H. Statistical Analysis section; page 2599, A. Validation of Stair Even Classification section; Table II); and
if the determined first value meets a criterion, activating the other one of the movement sensor and air pressure sensor (page 2599, B. Comparisons With Previous Stair Negotiation Studies section; pages 2599-2600, C. Advantage of the Free-Living Protocol section; Table III). 
As to claim 8, Brodie et al. disclose a computer-implemented method for analysing movement of a subject (Abstract), wherein the method further comprises the steps of:
obtaining a further one of the movement signal from the movement sensor for a third time period and an air pressure signal from the air pressure sensor for a third time period (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3);
processing the obtained further one of the movement signal and the air pressure signal to determine a second value of the characteristic (page 2598, G. Stair Negotiation Strategy section; H. Statistical Analysis section; page 2599, A. Validation of Stair Even Classification section; Table II); and
page 2599, B. Comparisons With Previous Stair Negotiation Studies section; pages 2599-2600, C. Advantage of the Free-Living Protocol section; Table III). 
Referring to claim 11, Brodie et al. disclose an apparatus for analysing movement of a subject (Figure 1), the apparatus comprising a processing unit configured to:
obtain, from a movement sensor (e.g., a triaxial accelerometer – Figure 1) in a device that is carried or worn by the subject (e.g., a small pendant device), a movement signal representing movement of the subject (e.g., participant - Figure 1) during at least a first time period (Figure 1; page 2596, B. Pendant Device section);
obtain, from an air pressure sensor (e.g., barometer – Figure 1) in the device, an air pressure signal representing air pressure at the air pressure sensor during at least the first time period (Figure 1; page 2596, B. Pendant Device section);
determine by one or more computer processors, at least one of a fall risk and an indication of mobility based on at least of the movement signal and the air pressure signal (page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section);
process the movement signal to identify a plurality of occurrences of a gait phase corresponding to the subject walking (page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section; Figure 1);
for each of the identified occurrences of the gait phase, select a respective part of the air pressure signal corresponding in time to said occurrence of the gait phase (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figure 2);
for a plurality of pairs of identified occurrences of the gait phase, determine a change in altitude of the subject between the identified occurrences of the gait phase in each pair from the respective selected parts of the air pressure signal (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3); and
page 2598, G. Stair Negotiation Strategy section; H. Statistical Analysis section; page 2599, A. Validation of Stair Even Classification section; Table II). 
As to claim 12, Brodie et al. disclose an apparatus for analysing movement of a subject (Figure 1), wherein the distribution is a histogram (Figure 2). 
Referring to claim 13, Brodie et al. disclose an apparatus for analysing movement of a subject (Figure 1), wherein the processing unit is configured to select the respective part of the air pressure signal corresponding in time to said occurrence of the gait phase by:
selecting a single measurement sample from the air pressure signal corresponding in time to the identified occurrence of the gait phase (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3); or
selecting a plurality of measurement samples from the air pressure signal corresponding in time to the identified occurrence of the gait phase (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3). 
As to claim 14, Brodie et al. disclose an apparatus for analysing movement of a subject (Abstract), the apparatus comprising a processing unit configured to:
obtaining, from a movement sensor (e.g., a triaxial accelerometer – Figure 1) in a device that is carried or worn by the subject (e.g., a small pendant device), a movement signal representing movement of the subject (e.g., participant - Figure 1) during at least a first time period (Figure 1; page 2596, B. Pendant Device section);
obtaining, from an air pressure sensor (e.g., barometer – Figure 1) in the device, an air pressure signal representing air pressure at the air pressure sensor during at least the first time period (Figure 1; page 2596, B. Pendant Device section);
page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section);
process the movement signal to identify a characteristic of movement of the subject and/or a characteristic of the movement signal (page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section; Figure 1);
based on the identified characteristic, select a gait phase type from a plurality of gait phase types that occur in walking (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figure 2);
process the movement signal to identify a plurality of occurrences of the selected gait phase type (page 2596-2597, D. Wavelet Decision Tree Classification of Stair Negotiation section; Figure 1);
for each of the identified occurrences of the gait phase, select a respective part of the air pressure signal corresponding in time to said identified occurrence (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figure 2);
for a plurality of pairs of identified occurrences, determine a change in altitude of the subject between the identified occurrences in each pair from the respective selected parts of the air pressure signal (pages 2597-2598, F. Assessment of Functional Stair-Ascent Performance section; Figures 2 & 3); and
determine if the subject has traversed stairs from the determined changes in altitude for the pairs of identified occurrences of the selected gait phase (page 2598, G. Stair Negotiation Strategy section; H. Statistical Analysis section; page 2599, A. Validation of Stair Even Classification section; Table II). 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-8 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TOAN M LE/Primary Examiner, Art Unit 2864